Case 21-30660-KLP            Doc 20      Filed 03/02/21 Entered 03/02/21 05:04:34                    Desc Main
                                        Document      Page 1 of 25


John C. Longmire (pro hac vice admission pending)              Christopher A. Jones (VSB# 40064)
Matthew A. Feldman (pro hac vice admission pending)            David W. Gaffey (VSB# 85088)
James H. Burbage (pro hac vice admission pending)              Jae Won Ha (VSB# 94781)
WILLKIE FARR & GALLAGHER LLP                                   WHITEFORD TAYLOR & PRESTON LLP
787 Seventh Avenue                                             Two James Center
New York, NY 10019                                             1021 E. Cary Street, Suite 1700
                                                               Richmond, VA 23219
Telephone:           (212) 728-8000                            Telephone:             (804) 977-3300
Facsimile:           (212) 728-8111                            Facsimile:             (804) 977-3299

Proposed Co-Counsel to the Debtors and Debtors in Possession


                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                  RICHMOND DIVISION

                                                                          )
    In re:                                                                )     Chapter 11
                                                                          )
    PAPER SOURCE, INC., et al.,1                                          )     Case No. 21-30660
                                                                          )
                              Debtors.                                    )     (Joint Administration Requested)
                                                                          )


    DEBTORS’ MOTION FOR ENTRY OF AN ORDER (A) EXTENDING TIME
 FOR PERFORMANCE OF OBLIGATIONS ARISING UNDER UNEXPIRED NON-
RESIDENTIAL REAL PROPERTY LEASES AND (B) GRANTING RELATED RELIEF

         The debtors and debtors in possession in the above-captioned cases (together, the

“Debtors”) hereby move (this “Motion”) for entry of an order, substantially in the form attached

hereto as Exhibit A (the “Order”) pursuant to sections 365(d)(3) and 105(a) of title 11 of the

United States Code, (the “Bankruptcy Code”), Rules 2002 and 9007 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), Rule 5005-2 of the Local Rules of the United

States Bankruptcy Court for the Eastern District of Virginia (the “Local Bankruptcy Rules”), and

the Order Concerning Exception to Standing Order 20-7 and Bankruptcy Court Operations

Under the Exigent Circumstances Created by the Outbreak of Coronavirus Disease 2019

1
         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
         identification number, are: Pine Holdings, Inc. (4460) and Paper Source, Inc. (8035). The Debtors’ service
         address is 125 South Clark St., Chicago, IL 60603.
Case 21-30660-KLP         Doc 20      Filed 03/02/21 Entered 03/02/21 05:04:34                    Desc Main
                                     Document      Page 2 of 25



(COVID-19) for the Richmond Division Only, entered on March 20, 2020, and as extended by the

subsequent general order entered on May 29, 2020 (collectively, the “Richmond General Order

20-5”), (a) extending the time for the Debtors to perform obligations that arise within 60 days

after the Petition Date under unexpired leases of nonresidential real property through the

Extension Period (as defined herein), (b) automatically staying, for the duration of the Extension

Period (as defined herein), all motions, applications, actions, or pleadings filed in these cases

seeking to: lift the automatic stay as a result of the Debtors’ failure to perform any obligations

arising under any unexpired nonresidential real property lease; obtain a declaratory judgement in

connection with the Debtors’ failure to perform any obligation (including payment of rent) under

any such lease; compel the Debtors’ performance of any obligation (including payment of rent)

under any such lease; or compel rejection, assumption, or assignment of any such lease with the

Debtors, and (c) granting related relief. In support of this Motion, the Debtors rely upon and

incorporate by reference the Declaration of Ronald Kruczynski, Chief Financial Officer of Paper

Source, Inc., in Support of Chapter 11 Petitions and First Day Motions (the “First Day

Declaration”),2 which was filed with the Court concurrently herewith, and respectfully represent

as follows:

                                               Background

       1.      The Debtors operate a leading lifestyle brand and retailer of premium paper

products, crafting supplies and related gifts, including custom invitations, greeting cards and

personalized stationery and stamps. Through their 158 domestic stores and e-commerce website,

the Debtors are an omnichannel provider of fine and artisanal papers, wedding paper goods,

books and gift wrap. The Debtors also provide wedding consultation, crafting supplies and

2
       Capitalized terms used but not otherwise defined herein have the meanings given to them in the First Day
       Declaration.



                                                     -2-
Case 21-30660-KLP         Doc 20    Filed 03/02/21 Entered 03/02/21 05:04:34               Desc Main
                                   Document      Page 3 of 25



instructions, and subscription services. The Debtors’ administrative headquarters is in Chicago,

Illinois.

        2.     The Debtors commenced these cases on the date hereof (the “Petition Date”) by

filing voluntary petitions for relief under chapter 11 of the Bankruptcy Code in order to facilitate

a timely and efficient sale process for all or substantially all of their business. As set forth in the

First Day Declaration, the Debtors believe the sale process will maximize the value of the

Debtors’ estates for the benefit of all stakeholders.

        3.     The Debtors continue to operate their businesses and manage their properties as

debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code. Concurrently with the filing of this Motion, the Debtors have requested procedural

consolidation and joint administration of these chapter 11 cases pursuant to Bankruptcy Rule

1015(b). As of the date hereof, no trustee, examiner, or official committee has been appointed in

these chapter 11 cases.

                                      Jurisdiction and Venue

        4.     The United States Bankruptcy Court for the Eastern District of Virginia (the

“Court”) has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157 and 1334 and the

Standing Order of Reference from the United States District Court for the Eastern District of

Virginia, dated July 10, 1984. The Debtors confirm their consent, pursuant to Bankruptcy Rule

7008, to the entry of a final order by the Court in connection with this Motion to the extent that it

is later determined that the Court, absent consent of the parties, cannot enter final orders or

judgments in connection herewith consistent with Article III of the United States Constitution

        5.     Venue of the cases and this Motion is proper in this district pursuant to 28 U.S.C.

§§ 1408 and 1409.

        6.     This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).


                                                  -3-
Case 21-30660-KLP         Doc 20    Filed 03/02/21 Entered 03/02/21 05:04:34            Desc Main
                                   Document      Page 4 of 25



        7.      The predicates for the relief requested herein are sections 105(a) and 365(d) of the

Bankruptcy Code, Bankruptcy Rules 2002 and 9007, Local Bankruptcy Rule 5005-2, and

Richmond General Order 20-5.

                                         Relief Requested

        8.      By this Motion, the Debtors are requesting an extension on the time for the

Debtors to perform under Lease Obligations (as defined herein) that arise within 60 days after

the Petition Date and through and including April 30, 2021 (the “Extension Period”).

Furthermore, the Debtors request that the Court automatically stay, for the duration of the

Extension Period, all motions, applications, actions, or pleadings filed in these cases seeking to:

lift the automatic stay as a result of the Debtors’ failure to perform any obligations arising under

any unexpired nonresidential real property lease; obtain a declaratory judgement in connection

with the Debtors’ failure to perform any obligation (including payment of rent) under any such

lease; compel the Debtors’ performance of any obligation (including payment of rent) under any

such lease; or compel rejection, assumption, or assignment of any such lease with the Debtors,

and to grant related relief.

I.      Preliminary Statement

        9.      The outbreak of the novel coronavirus (“COVID-19”) and resulting global

pandemic continues to be a national emergency that has materially altered the economic

landscape and normalcy of everyday life for millions of people and businesses worldwide,

including the Debtors. As detailed in the First Day Declaration, prior to the outbreak of the

COVID-19 pandemic, the Debtors had been enjoying rapid expansion and sustained sales

growth, and had recently undertaken a significant expansion. However, as with many other retail

brands, the Debtors have sustained deep damage to their finances and operations as a result of

the ongoing COVID-19 pandemic.


                                                 -4-
Case 21-30660-KLP           Doc 20    Filed 03/02/21 Entered 03/02/21 05:04:34         Desc Main
                                     Document      Page 5 of 25



       10.     With limited revenue generating operations during these unprecedented

circumstances, the Debtors’ immediate payment of approximately $6.0 million in current

monthly rent obligations and amounts due relating to contractually-deferred rent payments (the

“Lease Obligations”) on account of 158 of their 163 total nonresidential real property leases (the

“Leases”) during the first 60 days of these chapter 11 proceedings (“Chapter 11 Cases”) is not

prudent nor in the best interest of the Debtors’ estates and creditors. This conclusion is premised

on four distinct reasons:

      The Lasting Impact of COVID-19 on the Debtors’ Retail Operations—while the initial
       stage of the pandemic—marked by government mandated lockdowns—has ended,
       COVID-19 continues to be a material drag on the Debtors’ business operations. As
       described below, the Debtors can only operate many of their 158 retail locations subject
       to substantial occupancy limitations. Moreover, these chapter 11 cases are taking place
       against the backdrop of an unprecedented public health crisis, which has unsurprisingly
       and understandably led to a substantial decline in in-store customer traffic and revenues.

      The Benefit to the Debtors’ Estates Constitutes Cause to Approve the Extension
       Period—the Debtors commenced these Chapter 11 Cases to implement a comprehensive
       restructuring that will allow the Debtors to both conduct a comprehensive post-petition
       marketing process, and evaluate and rationalize the Debtors’ real estate portfolio,
       including renegotiating lease terms to align the Debtors’ rent expenditures with
       prevailing market rates. These goals do not exist in isolation, and are inherently
       intertwined. The Extension Period will give the Debtors the time and reprieve necessary
       to thoughtfully engage in negotiations with Landlords (as defined herein) regarding Lease
       Obligations and to determine whether assumption or rejection of the applicable Leases
       are appropriate. This process, in turn, will enhance the value of the Debtors to the benefit
       of the estates’ creditors.

      Landlords Are Not Unduly Prejudiced by the Extension Period—the Lease
       counterparties (“Landlords”) will not be prejudiced by the Extension Period. The
       Debtors are not seeking to waive or indefinitely defer Lease Obligations, and Lease
       counterparties will continue to have administrative expense claims under their Leases and
       the Bankruptcy Code, unless otherwise consensually agreed to with the Debtors.
       Importantly, the Debtors’ postpetition financing provides for sufficient funding available
       to pay operating expenses for the Extension Period, including Lease Obligations to the
       extent not consensually modified with the Landlords.

      The Balance of Equities Favors Suspending Lease Obligations—in the past year, nearly
       all of the Debtors’ employees were either furloughed, terminated, or had endured salary
       reductions. Trade creditors have been operating under extended repayment terms, and



                                                -5-
Case 21-30660-KLP        Doc 20     Filed 03/02/21 Entered 03/02/21 05:04:34             Desc Main
                                   Document      Page 6 of 25



       several will be asked to continue providing favorable trade terms despite potentially
       reduced or delayed payments. Equity holders and holders of funded debt have seen tens
       of millions of dollars in value destruction. Under these circumstances, nearly every
       creditor and stakeholder has unfortunately borne the impacts of the pandemic. The
       interests of Landlords—while a significant consideration—cannot be elevated over the
       Debtors’ obligations to maximize creditor recoveries in these Chapter 11 Cases.


       11.     Although the Debtors have filed these Chapter 11 Cases with significant

stakeholder support, the success of these Chapter 11 Cases is not a fait accompli, and will be

driven in large part by the Debtors’ ability to rationalize their real estate portfolio. Prior to the

Petition Date, the Debtors engaged real estate advisor A&G Real Estate Partners (“A&G”) to

review and analyze Lease Obligations. Based on that analysis, the Debtors, with the assistance

of A&G, intend to negotiate with the Landlords in an effort to bring their real estate costs in line

with current market conditions. The Debtors believe that success in these negotiations will help

maximize creditor recoveries in these Chapter 11 Cases. Ultimately, it will be the decision of the

party acquiring the Debtors to evaluate which Leases to keep as part of the business’ go-forward

operations, and which will be left behind (for prompt rejection). Absent material concessions

from the Landlords, the Debtors anticipate rejecting numerous additional Leases in addition to

the eleven (11) leases the Debtors seek to reject as of the Petition Date pursuant to Debtors’

Motion for Entry of an Order (A) Authorizing (I) the Rejection of Certain Unexpired Leases,

(II) the Abandonment of any Personal Property, Effective as of the Petition Date, and

(B) Granting Related Relief.

II.    The Lasting Impact of COVID-19 on the Debtors’ Retail Operations

       12.     As detailed herein and in the First Day Declaration, the economic effects of

COVID-19 continue to devastate the Debtors’ business operations. Following the government

mandated lockdowns of last Spring, the Debtors worked tirelessly to open their retail locations as

quickly as possible once such restrictions were lifted, which took approximately one week on


                                                 -6-
Case 21-30660-KLP          Doc 20     Filed 03/02/21 Entered 03/02/21 05:04:34                    Desc Main
                                     Document      Page 7 of 25



average. While the initial stage of the pandemic has ended, its continued drag on the Debtors’

business operations cannot be overstated. As of mid-February 2021, approximately 84% of the

Debtors’ retail locations are subject to store occupancy limitations. Of those, 27.5% of the

Debtors’ retail stores have a 25% occupancy limit, 11.25% have an occupancy limit of 30–40%,

and 40% of the Debtors’ retail locations are subject to a 50% occupancy limitation. Several

states—most notably California, where the Debtors have 37 stores, representing approximately

23% of the entire store fleet—are continuing to impose partial commercial business lockdowns.

Although the outright government mandated lockdowns of last Spring have ended, the Debtors

are still very much operating its retail locations with one arm tied behind their backs.

       13.     The cause of these occupancy restrictions is the once-in-a-century pandemic that

continues to ravage the United States. According to the The Atlantic’s “Covid Tracking Project,”

the United States routinely endured over 3,500 deaths per day in February 2021 as a result of

COVID-19.3      Moreover, over 75,000 Americans—roughly one third of the population of

Richmond, Virginia—are still routinely being diagnosed with COVID-19 every day. There

remains great uncertainty as to when COVID-19 vaccines will be available to Americans,

especially those under the age of 45 (who make up the majority of the Company’s customer

base). Even assuming a sufficient vaccine supply, there remain dual public health threats posed

by Americans simply declining to accept the vaccine,4 and three troubling coronavirus variants

that have emerged in the United Kingdom, South Africa, and Brazil,5 some of which are already


3
       See “The COVID Tracking Project,” THE ATLANTIC (last visited Feb. 22, 2021), https://covidtracking.com/
       data/charts/us-daily-deaths.
4
       See Madeline Holcombe, Nearly a third of US adults are undecided about the Covid-19 vaccine. Some say
       friends and family could sway them, CNN, (Feb. 13, 2021, 7:05 PM),
       https://www.cnn.com/2021/02/13/health/ us-coronavirus-saturday/index.html.
5
       See Brian Resnick, 4 reasons we’re seeing these worrying coronavirus variants now, VOX, (Jan. 27, 2021,
       12:10 PM), https://www.vox.com/science-and-health/22247525/covid-19-variants-uk-south-africa-brazil-
       b117-why-now.



                                                     -7-
Case 21-30660-KLP        Doc 20     Filed 03/02/21 Entered 03/02/21 05:04:34                Desc Main
                                   Document      Page 8 of 25



present in the United States.6 Put simply, robust in-store retail operations remain incompatible

against the current public health backdrop.

       14.     Despite these headwinds, the Debtors remain singularly focused on operating

their business in a manner that will maximize creditor recoveries. The success of these Chapter

11 Cases depends on the success of the Debtors’ post-petition marketing and sales process. In

turn, the sales process can only succeed if the Debtors can meaningfully negotiate material Lease

concession with their Landlords. By granting this Motion, the Court would allow the Debtors to

make a significant first step down the path of prosecuting successful Chapter 11 Cases.

III.   The Debtors’ Obligations under Unexpired Real Property Leases

       15.     The Debtors are party to approximately 163 Leases. These leases are located

across the country in 29 states, and the Debtors have approximately 121 Landlords. The vast

majority of the Leases are for consumer facing store-front properties located on large metro area

streets and in suburban shopping and lifestyle centers, both of which derive their value from foot

traffic and in-person retail transactions. Though the Debtors recognize that these locations serve

an essential purpose in their business operations, they currently represent a significant strain on

the Debtors’ operating liquidity. The Debtors’ obligations under the Leases are approximately

$3.0 million each month. In addition, the Debtors estimate that as of the Petition Date they owe

approximately $15.8 million in deferred Lease Obligations, of which approximately $340,000

will become contractually due during the Extension Period.

       16.     In the early months following the COVID-19 outbreak and pandemic, the Debtors

negotiated with the Landlords and achieved modifications or deferrals under most of the Leases,

which varied in favorability. Some Landlords agreed to abate the Debtors’ rent for the months

6
       See “US COVID-19 Cases Caused by Variants,” CENTERS FOR DISEASES CONTROL AND PREVENTION, (last
       updated Feb. 21, 2021), https://www.cdc.gov/coronavirus/2019-ncov/transmission/variant-cases.html.



                                                  -8-
Case 21-30660-KLP        Doc 20    Filed 03/02/21 Entered 03/02/21 05:04:34            Desc Main
                                  Document      Page 9 of 25



when all of the Debtors’ retail store locations were closed, other Landlords agreed to some

combination of rent abatement and payment deferral until the end of 2020, and other Landlords

agreed to defer all rent payments until the current year. The Debtors intend and hope to continue

working collaboratively with many of the Landlords who have proven to be true partners

throughout the course of the pandemic.

       17.     Like many other retailers during this time, the Debtors will not be able to

comfortably pay their Lease Obligations and additional deferred rent payments until ordinary

operations resume at their stores, which the Debtors estimate will not occur until the later months

of this year, well after the Extension Period. This is especially true given that many of the

Leases contain so-called “escalator” clauses which provide for annual rent increases regardless

of strength of sales in individual stores. Given these ongoing challenges, the Debtors request a

deferral of Lease Obligations that will arise during this 60-day period. Such relief will help

maximize value for the Debtors’ estates, which will benefit all stakeholders.

                                         Basis for Relief

       18.     Section 365(d)(3) of the Bankruptcy Code authorizes the Court to extend the

Debtors’ obligations under their unexpired Leases during the first 60 days of these Chapter 11

Cases for cause. See 11 U.S.C. § 365(d)(3) (“The court may extend, for cause, the time for

performance of any [of the Debtors’] obligation that arises within 60 days after the date of the

order for relief”). Although the Bankruptcy Code does not define “cause,” at least one court has

considered whether there is a “specific cause” articulated by a debtor or “applicable legal

precedent.” In re Pac-West Telecomm, Inc., 377 B.R. 119, 126 (Bankr. D. Del. 2007).

       19.     The legislative history of section 365(d)(3) states that the “60-day grace period is

intended to give the trustee [or debtor] time to determine what lease obligations the debtor has

and to locate the cash to make the required payments in exceptionally large or complicated


                                                -9-
Case 21-30660-KLP       Doc 20    Filed 03/02/21 Entered 03/02/21 05:04:34           Desc Main
                                 Document     Page 10 of 25



cases.” See 130 Cong. Rec. S8894–95 (daily ed. June 29, 1984); see, also, Feld v. S & F

Concession, INC. (In re S & F Concession, Inc.), 55 B.R. 689, 690 (Bankr. E.D. Pa. 1985). This

Court has previously relied on the legislative history and Congressional intent behind section

365(d)(3) when deciding how to enforce the statute. See Santa Ana Best Plaza, Ltd. v. Best

Prods. Co. (In re Best Prod. Co.), 206 B.R. 404, 406–07 (Bankr. E.D. Va. 1997) (citing to the

legislative history when determining the method of calculating and timing of postpetition rent

payment).

       20.    As set forth more fully below, the Debtors believe that the extraordinary

circumstances resulting from COVID-19, the benefit to the Debtors’ estate in granting the relief

requested, and the lack of undue prejudice to the Landlords constitute cause to approve the

Extension Period. Finally, the balance of equities favors approving the Extension Period.

I.     Persisting Extraordinary Circumstances Resulting from the COVID-19 Pandemic
       Constitute Cause to Approve the Extension Period

       21.    The effects of COVID-19 have undeniably resulted in persisting extraordinary

circumstances that constitute cause for approving the Extension Period. The pandemic continues

to be a national emergency, materially altering the economic landscape and normalcy of

everyday life for millions of people and businesses worldwide. Government-issued mandates

have closed businesses and have left communities sheltered in place. As for many retailers,

persistent restrictions have caused the Debtors’ slow crawl out of the pandemic’s grasp. The

Debtors’ brick-and-mortar retail stores—which accounted for approximately 83% of its total

gross revenue prior to the pandemic—continue to operate at historically low levels.         For

example, the average decline in the Debtors’ year-over-year same store sales over the past 12

months is almost 50%. The outlook for in-store retailers continues to look bleak, as evidenced




                                              -10-
Case 21-30660-KLP          Doc 20     Filed 03/02/21 Entered 03/02/21 05:04:34                     Desc Main
                                     Document     Page 11 of 25



by the significant occupancy limitations currently imposed on approximately 84% of the

Debtors’ locations, along with the ongoing public health crisis.

       22.      Since the start of the pandemic, bankruptcy courts considering whether to grant

extensions of time have rightfully identified COVID-19 as constituting “exceptional cause”7 for

an “extraordinary situation,”8 and have accordingly approved extensions similar to that requested

herein. See, e.g., In re Studio Movie Grill Holdings, LLC, Case No. 20-32633 (SGJ) [Docket

No. 249] (Bankr. N.D. Tex. Nov. 30, 2020) (suspending and extending time for debtors’

performance of obligations under their unexpired real property leases); In re RTI Holding

Company, LLC, Case No. 20-12456 (JTD) [Docket No. 180] (Bank. D. Del. Oct. 22, 2020)

(extending the debtors’ performance of obligations under unexpired leases of nonresidential real

property pursuant to section 365(d)(3)); In re Le Tote, Inc., Case No. 20-33332 (KLP) [Docket

No. 265] (Bankr. E.D. Va. Aug. 28, 2020) (extending time for performance of debtors’

obligations arising under unexpired non-residential real property leases); In re Brooks Brothers

Group, Inc., Case No.20-11785 (CSS) [Docket No. 272] (Bankr. D. Del Jul. 31, 2020)

(extending the debtors time for performance of obligations arising under unexpired non-

residential real property leases); In re Pier 1 Imports, Inc., 615 B.R. 196, 203 (Bankr. E.D. Va.

2020) (“There is no feasible alternative” to granting the debtors a rent deferral.); In re Art Van

Furniture, LLC, Case No. 20-10553 (CSS) [Docket No. 373] (Bankr. D. Del. Apr. 27, 2020)

(extending time for performance of lease obligations under section 365(d)(3)). As COVID-19 is

ongoing, exigent circumstances continue to exist, and similar relief should be granted here.




7
       Hr’g Tr. at 63:4, In re Modell’s Sporting Goods, Inc., No. 20-14179 (VFP) (Bankr. D.N.J. Mar. 25, 2020)
8
       Id. at 39:23



                                                     -11-
Case 21-30660-KLP        Doc 20    Filed 03/02/21 Entered 03/02/21 05:04:34             Desc Main
                                  Document     Page 12 of 25



II.    The Benefit to the Debtors’ Estates Constitutes Cause to Approve the Extension
       Period

       23.     The Debtors submit that they will derive significant benefit from a temporary

extension of the Lease Obligations during the Extension Period.           Collectively, the Lease

Obligations represent a liability of approximately $3 million per month to the Debtors’ estate.

Temporarily extending the Lease Obligations will allow the Debtors to access much needed

expendable capital and maintain operational flexibility during the critical first two months of

their bankruptcy.

       24.     The Extension Period will give the Debtors the time and reprieve necessary to

thoughtfully engage in negotiations with the Landlords regarding the Lease Obligations and to

determine whether assumption or rejection of the applicable Leases are appropriate. See In re

DWE Screw Prods., Inc., 157 B.R. 326, 329 (Bankr. N.D. Ohio 1993) (holding that “attempts at

negotiating settlement constitute ‘cause’ for extending the time for performance an additional

sixty (60) days” under section 365(d)(3)). Such negotiations are critical to the success of the

Debtors’ postpetition sales and marketing process, and will ultimately help maximize creditor

recoveries. Denying this Motion would elevate the short-term interests of Landlords at the

expense of other key stakeholders, such as employees, vendors, and other creditors. That would

be especially unfortunate here, where the Debtors hope to continue the successful operation of a

significant majority of their store locations. Accordingly, the benefit to the estates is sufficient

cause to warrant approval of the Extension Period under section 365(d)(3).

III.   Landlords Are Not Unduly Prejudiced by the Extension Period

       25.     The Debtors appreciate that the Landlords have also suffered certain hardships as

a result of the COVID-19 pandemic. Nonetheless, the Debtors believe that extending the time




                                                -12-
Case 21-30660-KLP         Doc 20    Filed 03/02/21 Entered 03/02/21 05:04:34             Desc Main
                                   Document     Page 13 of 25



for the Debtors to perform Lease Obligations arising within the Extension Period does not

represent an overly burdensome harm to the Landlords.

       26.      The Landlords may pursue administrative expense claims for the Lease

Obligations extended pursuant to section 365(d)(3). See In re Circuit City Stores, Inc., 447 B.R.

475, 508 (Bankr. E.D. Va. 2009) (“[A] lessor is entitled to recover all payments due under the

lease . . . as an administrative expense, but the lessor must still assert its administrative expense

claim under § 503(b)[.]”) (internal quotation marks omitted). Courts, however, have discretion

as to the application of section 365(d)(3) and the timing in which the Debtors must pay

postpetition rent in the event of an extension. Indeed, this Court has noted that:

              Section 365(d)(3) of the Bankruptcy Code requires the Debtors to timely
              perform all their obligations under their Leases. Timely could mean
              immediately, as argued by certain Lessors in this case. Timely could
              mean whatever period for timely performance is provided by the lease
              terms, as the Debtors’ argue. Timely could mean that payment of these
              administrative claims should be made with all other administrative
              claims—upon the effective date of the plan.

Id. at 509.     Under “dire financial circumstances . . . the Court has discretion under the

Bankruptcy Code and [applicable bankruptcy case law] . . . to decline to order immediate

payment of the…[r]ent.” Id. at 511 (internal citation omitted); see also In re Pier 1 Imports, Inc.,

615 B.R. at 202 (“[S]ection 365(d)(3) does not give the Lessors a right to compel payment from

the Debtors in accordance with the terms of the underlying leases. Rather, to the extent that the

Debtors are obligated to pay rent and fail to timely pay such rent, the Lessors are entitled to an

administrative expense claim.”).

       27.      Furthermore, extending the time for the Debtors to perform Lease Obligations

arising within the Extension Period would be consistent with the prior decisions of this Court and

courts in other districts. See id. at 511–12 (holding that payment of postpetition rent claims at

the effective date is “timely” under section 365(d)(3)); see also In re Goody’s Family Clothing,


                                                -13-
Case 21-30660-KLP        Doc 20    Filed 03/02/21 Entered 03/02/21 05:04:34              Desc Main
                                  Document     Page 14 of 25



Inc., 392 B.R. 604, 607 (Bankr. D. Del. 2008) (“An administrative expense claim under section

503(b)(1) for post-petition rent, however, need not be timely paid under section 365(d)(3).

Rather, the timing of the payment is in the Court’s discretion.”), aff’d, 610 F.3d 812 (3d Cir.

2010); In re Garden Ridge Corp., 323 B.R. 136, 143 (Bankr. D. Del. 2005) (“Courts have

discretion to determine when an administrative expense will be paid.”); In re New Almacs, Inc.,

196 B.R. 244, 250 (Bankr. N.D.N.Y. 1996) (“[Section] 365(d)(3) leaves little discretion to the

Court with respect to requiring the Debtor to treat the postpetition rent obligations on

nonresidential real property leases as administrative expenses. The Court does, however, have a

certain amount of discretion with respect to the timing of the payments in these situations.”).

Thus, if cause exists, as it does here, the payment of administrative claims for postpetition rent as

late as the effective date is considered “timely” under section 365(d)(3).

       28.     Finally, the Debtors’ postpetition financing budget presently provides for

sufficient liquidity to pay for operating costs through and after the Extension Period, which will

include the Lease Obligations for Leases not rejected or otherwise consensually modified with

the Landlords. The Extension Period, therefore, does not result in any significant risk to Lease

counterparties for obligations arising during the Extension Period and instead merely changes the

timing of payment as expressly permitted by section 365(d)(3) of the Bankruptcy Code.

IV.    The Balance of Equities Favors Suspending Lease Obligations

       29.     In light of the benefit to the Debtors’ estates and the limited, if any, prejudice to

the Landlords during the Extension Period, the balance of equities favors approving the

Extension Period. As stated, the Landlords are just one group among the Debtors’ stakeholders

affected as a result of COVID-19. Every stakeholder in these Chapter 11 Cases—from the

Debtors’ employees who were furloughed last year to the funded debt and equity holders who

have seen tens of millions of dollars in value destructions—have shared the pain brought on by


                                                -14-
Case 21-30660-KLP           Doc 20    Filed 03/02/21 Entered 03/02/21 05:04:34         Desc Main
                                     Document     Page 15 of 25



COVID-19. Approving the Extension Period would best position the Debtors to minimize

additional creditor pain.

        30.    Moreover, approving the Extension Period would also be consistent with the

public interest under the circumstances. Granting the Extension Period will help alleviate any

pressure on the Debtors to operate their stores in a manner that puts employees or customers at

risk.   Though eager to resume completely normal operations, the Debtors recognize their

responsibility to comply with federal, state, and local government health mandates. In that spirit,

the Debtors have gone above and beyond such mandates to help promote the safety of their

employees and customers, such as by requiring customers to remain six feet apart while on line.

The Debtors also close immediately any store where an employee tests positive for the virus and

will not reopen until an industrial cleaning is carried out, which may take 24 hours to complete.

In the event that an employee tests positive for the virus, the Debtors conduct a thorough contact

tracing and require both the affected employee and any other “exposed” employees to quarantine

for 14 days before returning to work. Approving the Extension Period would allow the Debtors

to act in a socially responsible manner, even if such actions might contradict short term profit

incentives.

        31.    In light of the benefits to the estates, shared pain on the part of all stakeholders

(not just Landlords), and the public interest at hand, the Debtors believe that the balance of

equities favors approving the Extension Period. Placing the long-term viability of the Debtors at

risk for the short-term revenues of Landlords will likely result in significant harm to a larger

group of stakeholders who themselves incurred significant hardship. Accordingly, the Court

should find sufficient cause to grant to Extension Period under section 365(d)(3).




                                                -15-
Case 21-30660-KLP        Doc 20    Filed 03/02/21 Entered 03/02/21 05:04:34            Desc Main
                                  Document     Page 16 of 25



V.     Pleadings and Motions Related to Lease Obligations Should Be Stayed During the
       Extension Period

       32.     Consistent with the purpose of the Extension Period and the Bankruptcy Code, the

Debtors request that any pleadings or motions seeking to enforce obligations under the Leases be

stayed through the Extension Period.

       33.     Section 105 of the Bankruptcy Code provides the Bankruptcy Court with “broad

exercise of power in the administration of a bankruptcy case.” See Davis v. Davis (In re Davis),

170 F.3d 475, 492 (5th Cir. 1999). Bankruptcy Courts often rely on section 105 for the authority

to protect and effectively administer estate assets. See 2 Collier on Bankruptcy ¶ 105.02 (16th

ed. 2020) (“[Section 105] has also been used as the basis for staying actions by third parties

against avoiding powers actions prior to the time the estate decides to pursue or abandon them.”);

see also Air Line Pilots Ass’n, Int’l v. Am. Nat’l Bank and Trust Co. of Chicago (In re

Ionosphere Clubs, Inc.), 156 B.R. 414, 436 (S.D.N.Y. 1993) (“In order to allow the Trustee to

assert actions which are property of the debtor’s estate for the benefit of the estate as a whole,

other claimants may be prohibited by the Bankruptcy Court from pursuing such actions under

11 U.S.C. § 105(a).”), aff’d, 17 F.3d 600 (2d Cir. 1994).

       34.     Additionally, the use of section 105 as the basis for “tolling” certain time periods

is “consistent with the underlying philosophy of the Bankruptcy Code.” See U.S. v. Richards (In

re Richards), 994 F.2d 763, 765 (10th Cir. 1993). Indeed, this Court has recognized its authority

to “fashion[] whatever solutions we can possibly be coming up with in these just unforeseen,

undocumented times.” Hr’g Tr. at 61:20–22, In re Pier 1 Imports, Inc., Case No. 20-30805

(KRH) (Bankr. E.D. Va. Apr. 2, 2020).

       35.     Staying pleadings or motions seeking to enforce obligations under the Leases

would be consistent with the Bankruptcy Code and the purpose of the Extension Period. Absent



                                               -16-
Case 21-30660-KLP        Doc 20    Filed 03/02/21 Entered 03/02/21 05:04:34             Desc Main
                                  Document     Page 17 of 25



the stay, the Debtors could be faced with several motions to compel or similar pleadings, which

would defeat the purpose of the relief provided by section 365(d)(3). Rather, the stay and tolling

will permit the Debtors to focus on efficient administration of their chapter 11 cases and

stabilizing their businesses during the initial transition periods of chapter 11. Accordingly, the

Debtors believe that the relief requested herein is in the best interest of their estates and should

be granted.

                      Waiver of Memorandum of Points and Authorities

       36.     The Debtors also respectfully request that this Court treat this Motion as a written

memorandum of points and authorities or waive any requirement that this Motion be

accompanied by a written memorandum of points and authorities as described in Local

Bankruptcy Rule 9013-1(G).

                                      Reservation of Rights

       37.     Nothing contained herein is intended or shall be construed as: (a) an admission as

to the amount of, basis for, or validity of any claim against the Debtors under the Bankruptcy

Code, any foreign bankruptcy or insolvency law, or other applicable nonbankruptcy law; (b) a

waiver of the Debtors’ or any other party in interest’s right to dispute any claim on any grounds,

(c) a promise or requirement to pay any particular claim; (d) an implication or admission that any

particular claim is of a type specified or defined in this Motion; (e) a request or authorization to

assume, adopt, or reject any prepetition agreement, contract, or lease pursuant to section 365 of

the Bankruptcy Code; (f) an admission as to the validity, priority, enforceability, or perfection of

any lien on, security interest in, or other encumbrance on property of the Debtors’ estates; or

(g) a waiver of any claims or causes of action which may exist against any entity under the

Bankruptcy Code or any other applicable law. If the Court grants the relief sought herein, any

payment made pursuant to the Court’s order is not intended and should not be construed as an


                                                -17-
Case 21-30660-KLP        Doc 20     Filed 03/02/21 Entered 03/02/21 05:04:34            Desc Main
                                   Document     Page 18 of 25



admission as to the validity of any particular claim or a waiver of the Debtors’ rights to

subsequently dispute such claim.

                                              Notice

       38.     The Debtors will provide notice of this Motion via first class mail, facsimile or

email (where available) to: (a) the United States Trustee for the Eastern District of Virginia;

(b) the holders of the 30 largest unsecured claims against the Debtors (on a consolidated basis);

(c) the agents under the Debtors’ prepetition first and second lien secured term loans and counsel

thereto; (d) MidCap Financial Trust and counsel thereto; (e) Victory Park Management, LLC and

counsel thereto; (f) the United States Attorney’s Office for the Eastern District of Virginia;

(g) the Internal Revenue Service; (h) the Office of the Attorney General for the states in which

the Debtors operate; (i) the National Association of Attorneys General; (j) the Landlords; and

(k) any party that has requested notice pursuant to Bankruptcy Rule 2002 (collectively, the

“Notice Parties”). The Debtors submit that, in light of the nature of the relief requested, no other

or further notice need be given.

                                        No Prior Request

       39.     No prior request for the relief sought in this Motion has been made to this or any

other court.



                           [Remainder of page intentionally left blank]




                                                -18-
Case 21-30660-KLP          Doc 20     Filed 03/02/21 Entered 03/02/21 05:04:34            Desc Main
                                     Document     Page 19 of 25



                WHEREFORE, the Debtors respectfully request that the Court enter the Order

granting the relief requested herein and such other relief as the Court deems appropriate under

the circumstances.

Richmond, Virginia
Dated: March 2, 2021


/s/ Christopher A. Jones
Christopher A. Jones (VSB# 40064)                John C. Longmire (pro hac vice admission pending)
David W. Gaffey (VSB# 85088)                     Matthew A. Feldman (pro hac vice admission pending)
Jae Won Ha (VSB# 94781)                          James H. Burbage (pro hac vice admission pending)
WHITEFORD TAYLOR & PRESTON LLP                   WILLKIE FARR & GALLAGHER LLP
Two James Center                                 787 Seventh Avenue
1021 E. Cary Street, Suite 1700                  New York, NY 10019
Richmond, VA 23219
Telephone:        (804) 977-3300                 Telephone:      (212) 728-8000
Facsimile:        (804) 977-3299                 Facsimile:      (212) 728-8111

Proposed Co-Counsel to the Debtors                Proposed Co-Counsel to the Debtors
and Debtors in Possession                         and Debtors in Possession




                                                -19-
Case 21-30660-KLP   Doc 20    Filed 03/02/21 Entered 03/02/21 05:04:34   Desc Main
                             Document     Page 20 of 25




                                     Exhibit A

                                  Proposed Order
Case 21-30660-KLP            Doc 20     Filed 03/02/21 Entered 03/02/21 05:04:34                     Desc Main
                                       Document     Page 21 of 25


Johns C. Longmire (pro hac vice admission pending)             Christopher A. Jones (VSB# 40064)
Matthew A. Feldman (pro hac vice admission pending)            David W. Gaffey (VSB# 85088)
James H. Burbage (pro hac vice admission pending)              Jae Won Ha (VSB# 94781)
WILLKIE FARR & GALLAGHER LLP                                   WHITEFORD TAYLOR & PRESTON LLP
787 Seventh Avenue                                             Two James Center
New York, NY 10019                                             1021 E. Cary Street, Suite 1700
                                                               Richmond, VA 23219
Telephone:           (212) 728-8000                            Telephone:             (804) 977-3300
Facsimile:           (212) 728-8111                            Facsimile:             (804) 977-3299

Proposed Co-Counsel to the Debtors and Debtors in Possession


                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                  RICHMOND DIVISION

                                                                          )
    In re:                                                                )     Chapter 11
                                                                          )
    PAPER SOURCE, INC., et al.,1                                          )     Case No. 21-30660
                                                                          )
                              Debtors.                                    )     (Joint Administration Requested)
                                                                          )

                 ORDER (A) EXTENDING TIME FOR PERFORMANCE OF
             OBLIGATIONS ARISING UNDER UNEXPIRED NON-RESIDENTIAL
             REAL PROPERTY LEASES AND (B) GRANTING RELATED RELIEF

         Upon the motion (the “Motion”)2 of the debtors and debtors in possession in the above-

captioned cases (together, the “Debtors”) for entry of an order (this “Order”), pursuant to

sections 365(d)(3) and 105(a) of the Bankruptcy Code, Bankruptcy Rules 2002 and 9007, Local

Bankruptcy Rule 5005-2, and Richmond General Order 20-5: (a) extending until the conclusion

of these cases the time for the Debtors to perform obligations arising within 60 days after the

Petition Date under unexpired leases of nonresidential real property through the Extension Period

(as defined herein); and (b) automatically staying all motions, applications, actions, or pleadings


1
         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
         identification number, are: Pine Holdings, Inc. (4460) and Paper Source, Inc. (8035). The Debtors’ service
         address is 125 South Clark St., Chicago, IL 60603.

2
         Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
Case 21-30660-KLP        Doc 20    Filed 03/02/21 Entered 03/02/21 05:04:34               Desc Main
                                  Document     Page 22 of 25



filed in these cases seeking to lift the automatic stay as a result of the Debtors’ failure to perform

any obligations arising under any unexpired nonresidential real property lease, obtain a

declaratory judgement in connection with the Debtors’ failure to perform any obligation

(including payment of rent) under any such lease, compel the Debtors’ performance of any

obligation (including payment of rent) under any such lease, or compel rejection, assumption, or

assignment of any such lease with the Debtors, all as more fully set forth in the Motion; and

upon the First Day Declaration; and this Court having jurisdiction over this matter pursuant to 28

U.S.C. §§ 157 and 1334 and the Standing Order of Reference from the United States District

Court for the Eastern District of Virginia, dated July 10, 1984; and the requested relief being a

core proceeding pursuant to 28 U.S.C. § 157(b)(2); and venue of this proceeding and the Motion

being proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the relief

granted herein is in the best interests of the Debtors’ estates, their creditors, and other parties in

interest; and due and proper notice of the Motion having been given and the requirements of

Bankruptcy Rule 6004(a) and the Local Bankruptcy Rules having been satisfied by such notice;

and no other or further notice of the Motion being required; and a hearing having been held to

consider the relief requested in the Motion (the “Hearing”); and upon the record of the Hearing;

and upon all of the proceedings had before this Court; and after due deliberation and sufficient

cause appearing therefor,

       IT IS HEREBY ORDERED THAT:

       1.      The Motion is granted to the extent set forth herein.

       2.      The time for the Debtors to perform obligations arising within sixty (60) days

after the Petition Date and through April 30, 2021 (the “Extension Period”) under any unexpired

leases of nonresidential real property is extended.




                                                 -2-
Case 21-30660-KLP        Doc 20     Filed 03/02/21 Entered 03/02/21 05:04:34              Desc Main
                                   Document     Page 23 of 25



       3.      The Debtors’ failure to timely perform their obligations (including failure to pay

lease obligations) under an unexpired nonresidential real property lease during the Extension

Period will not constitute a rejection or breach of any such lease, and the rights of all parties

related to any payments or obligations accruing or due but unpaid by the Debtors are reserved.

       4.      All motions, applications, actions, or pleadings filed in these cases seeking to

(a) lift the automatic stay as a result of the Debtors’ failure to perform any obligations arising

under any unexpired nonresidential real property lease, (b) obtain a declaratory judgement in

connection with the Debtors’ failure to perform any obligation (including payment of rent) under

any such lease, (c) compel the Debtors’ performance of any obligation (including payment of

rent) under any such lease, (d) or compel rejection, assumption, or assignment of any such lease

with the Debtors, in each case shall be automatically stayed during the Extension Period unless

otherwise agreed by the Debtors.

       5.      The relief in this Order is without prejudice to the Debtors’ right to seek an

abatement, suspension, or deferral of obligations under an unexpired nonresidential real property

lease pursuant to (a) any provision of the Bankruptcy Code, (b) state or other applicable law, or

(c) the terms of a specific lease agreement.

       6.      Nothing in this Order shall create, or is intended to create, any rights in favor of or

enhance the status of any claim held by any party.

       7.      Under the circumstances of these chapter 11 cases, notice of the Motion is

adequate under Bankruptcy Rule 9014 and the Local Bankruptcy Rules.

       8.      This Order shall be immediately effective and enforceable upon its entry.

       9.      The requirement under Local Bankruptcy Rule 9013-1(G) to file a memorandum

of law in connection with the Motion is waived to the extent necessary.




                                                 -3-
Case 21-30660-KLP        Doc 20    Filed 03/02/21 Entered 03/02/21 05:04:34          Desc Main
                                  Document     Page 24 of 25



         10.   The Debtors are authorized to take all action necessary to effectuate the relief

granted in this Order.

         11.   The Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation, or enforcement of this Order.



Dated:                ,
         Richmond, Virginia                       UNITED STATES BANKRUPTCY JUDGE




                                                -4-
Case 21-30660-KLP          Doc 20     Filed 03/02/21 Entered 03/02/21 05:04:34       Desc Main
                                     Document     Page 25 of 25



WE ASK FOR THIS:

/s/ Christopher A. Jones
Christopher A. Jones (VSB# 40064)
David W. Gaffey (VSB# 85088)
Jae Won Ha (VSB# 94781)
WHITEFORD TAYLOR & PRESTON LLP
Two James Center
1021 E. Cary Street, Suite 1700
Richmond, VA 23219
Telephone:        (804) 977-3300
Facsimile:        (804) 977-3299

- and –

John C. Longmire (pro hac vice admission pending)
Matthew A. Feldman (pro hac vice admission pending)
James H. Burbage (pro hac vice admission pending)
WILLKIE FARR & GALLAGHER LLP
787 Seventh Avenue
New York, NY 10019
Telephone:       (212) 728-8000
Facsimile:       (212) 728-8111

Proposed Co-Counsel to the Debtors and Debtors in Possession



                          CERTIFICATION OF ENDORSEMENT
                       UNDER LOCAL BANKRUPTCY RULE 9022-1(C)

       Pursuant to Local Bankruptcy Rule 9022-1(C), I hereby certify that the foregoing
proposed order has been endorsed by or served upon all necessary parties.


                                                          /s/ Christopher A. Jones
